Citation Nr: 0027422	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  96-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel










INTRODUCTION

The veteran served on active duty from April 1963 to July 
1968.

The current appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The RO denied entitlement to a 
permanent and total disability evaluation for pension 
purposes.

In March 1996 the RO granted entitlement to service 
connection for residuals of a contusion to the left shoulder 
and assigned a 10 percent disability evaluation, effective 
November 21, 1995.  The veteran appealed the assignment of 
the 10 percent evaluation.  

In February 1997 the RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent disability evaluation, effective June 
7, 1996.  The veteran did not submit a notice of disagreement 
as to this issue, and thus this claim is not otherwise 
considered part of the current appellate review.

In March 1997 the RO granted a 30 percent evaluation for the 
service-connected residuals of a contusion to the left 
shoulder, effective November 21, 1995.

In January 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 30 percent for the 
service-connected residuals of a contusion to the left 
shoulder, and remanded to the RO the issue of entitlement to 
a permanent and total disability evaluation for pension 
purposes for further development and adjudicative actions.






In November 1999 the RO, in pertinent part, granted 
entitlement to a permanent and total disability evaluation 
for pension purposes, effective June 7, 1996, and continued 
the 50 percent evaluation for PTSD.  The veteran did not 
submit a notice of disagreement as to the issue of an 
increased evaluation for PTSD, and thus this claim is not 
otherwise considered part of the current appellate review.

In January 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Individual Unemployability.  

In July 2000 the veteran's representative advised that the 
veteran was seeking entitlement to service connection for 
severe high frequency hearing loss and tinnitus.  As these 
claims have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran relocated to Mesa, Arizona, and jurisdiction of 
his claim was assumed by the RO in Phoenix, Arizona.

The case has been returned to the Board for further appellate 
review. 

Although the service representative included the claim of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a contusion to the left shoulder in his 
statement on behalf of the veteran, the Board reiterates that 
such claim was addressed in the January 1998 Board decision.  
The service representative appears to be attempting to reopen 
the claim of entitlement to an increased evaluation for the 
service-connected left shoulder disability.  This issue is 
referred to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995.


FINDINGS OF FACT

1.  In July 1995 the veteran submitted a statement 
disagreeing with the RO's April 1995 rating decision wherein 
it denied entitlement to a permanent and total disability 
evaluation for pension purposes.

2.  In November 1999 the RO granted a permanent and total 
disability evaluation for pension purposes, effective June 7, 
1996.

3.  In January 2000 the veteran stated he wanted to withdraw 
his claim of entitlement to a permanent and total disability 
evaluation for pension purposes.


CONCLUSION OF LAW

Inasmuch as the veteran's appeal has been allowed, there is 
no issue of law or fact for the Board to decide in this case.  
38 C.F.R. §38 U.S.C.A. § 7105(d)(5) (West 1991 and Supp. 
2000); 38 C.F.R. § 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being  appealed.  The regulations provide that 
the substantive appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 C.F.R. §§ 20.202.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.


The veteran's appeal has been allowed in light of the RO's 
November rating determination granting a permanent and total 
disability evaluation for pension purposes.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal as to the claim of entitlement to a permanent and 
total disability evaluation for pension purposes is 
dismissed.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

